I must respectfully dissent from the holding of the majority. The issue before this court in this administrative appeal is whether the common pleas court abused its discretion in concluding that the determination of the board was supported by reliable, probative and substantial evidence and was in accordance with law. In my view, the record in this matter supports the board's decision. Moreover, by finding that the board's decision was not in accordance with law, the majority has weighed the evidence and reached a conclusion different from that of the board. It is not within our province to reach different conclusions on factual issues. Accordingly, I would affirm the judgment of the common pleas court. *Page 25